DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The examiner of record has changed,  Contact information for the new examiner, Stephanie Mummert, is included at the conclusion of this office action.

The amendment filed October 22, 2021, canceling claims 3 and 11-24, amending claim 6 and newly adding claims 25-27 is acknowledged.  
Claims 1-2, 4-10 and 25-27 are pending and will be examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 8 and 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al. (US Patent 9457351; October 2016).
With regard to claim 1, Tan teaches a device for performing real-time digital PCR, comprising:

b) a detection unit wherein the detection unit can be programmed to take images of PCR microchips at pre-defined time intervals (see Figures 26 and 27A/B, which depicts how imaging fits into the device and includes a CCD camera; see col. 19-20); 
c) a motor that can be programmed to move PCR mini-reactors or the detection unit to the desired position for taking an image of a PCR microchip (see Figures 27A/B, which depicts how the motor fits into the device and includes a stepper motor; see col. 19-20); and 
d) a computing unit for controlling the coordinated operation of the detection unit, the PCR mini-reactors, the motor, and the temperature control element of each PCR mini-reactor (see Figures 26 and 27A/B, which depicts how imaging fits into the device and includes a CCD camera; see col. 19-20 and where the imaging includes a computer).  
With regard to claim 2, Tan teaches a device of claim 1, wherein the PCR microchip is a microfluidic plate with more than 100, 1000, 10000, 100000 or 1000000 chambers (col 10-11, where the sample block can include a plurality of wells or a microplate including from 96 wells to 8x12 or 16x24 array).   
With regard to claim 4, Tan teaches a device of claim 1, wherein the temperature control element comprises a heating element, a temperature sensor and a cooling element (See Fig 13, where each zone includes a heating element, 18 and a TEC or thermoelectric control, 7; look to col 11-12 for details).  
1022 is adjusted, the longitudinal axis L102 of arm 1020 can move to different angles relative to linear axis L101, though remaining in common plane for two-dimensional scanning of microtiter plate 640. Thus, for example, combined linear and rotational adjustments can be used to position the scanning head 1024 about well 608a1” see col. 18-20).  
With regard to claim 6, Tan teaches a device for performing real-time digital PCR, comprising: 
a) more than one PCR mini-reactor wherein the PCR mini-reactor comprises a PCR microchip thermally coupled to a temperature control element, wherein the thermal cycle of each PCR mini-reactor is independently controlled by its respective temperature control element, wherein the temperature control element comprises an actuatable top heater integrated with top temperature sensors and a bottom heater integrated with bottom temperature sensors and cooling fins (See Fig 13, where each zone includes a heating element, 18 and a TEC or thermoelectric control, 7; look to col 11-12 for details and Fig 27A/B, see 1025 and 1022 for actuators); 
b) a detection unit wherein the detection unit can be programmed to take images of PCR microchips at pre-defined time intervals, wherein the actuatable top heater can be programmed to be moved out of the way to allow the detection unit to take an image (Fig 27A and B, see 1025 for an actuator attached to a belt and 1022 for a rotational actuator which states “As the rotational actuator 1022 is adjusted, the longitudinal axis L102 of arm 1020 can move to different angles relative to linear axis L101, though remaining in common plane for two-640. Thus, for example, combined linear and rotational adjustments can be used to position the scanning head 1024 about well 608a1” see col. 18-20); 
c) a motor that can be programmed to move PCR mini-reactors or the detection unit to the desired position for taking an image of a PCR microchip ((Fig 27A and B, see 1025 for an actuator attached to a belt and 1022 for a rotational actuator and also see col. 18-20); and 
d) a computing unit for controlling the coordinated operation of the detection unit, the PCR mini-reactors, the motor, and the temperature control element of each PCR mini-reactor (see Figures 26 and 27A/B, which depicts how imaging fits into the device and includes a CCD camera; see col. 19-20 and where the imaging includes a computer).  
With regard to claim 8, Tan teaches a device of claim 1, wherein the detection unit comprises a light source, optical filters, a fluorescence microscope and a camera (see Figures 26 and 27A/B, which depicts how imaging fits into the device and includes a CCD camera; see col. 19-20 and where the imaging includes a computer).  
With regard to claim 25, Tan teaches a device of claim 6, wherein the PCR microchip is a microfluidic plate with more than 100, 1000, 10000, 100000 or 1000000 chambers (col 10-11, where the sample block can include a plurality of wells or a microplate including from 96 wells to 8x12 or 16x24 array).  
With regard to claim 26, Tan teaches a device of claim 6, wherein the motor is programmed to move the detection unit to the desired position to take an image of a PCR microchip (Fig 27A and B, see 1025 for an actuator attached to a belt and 1022 for a rotational actuator which states “As the rotational actuator 1022 is adjusted, the longitudinal axis L102 of arm 1020 can move to different angles relative to linear axis L101, though remaining in common plane for two-dimensional scanning of microtiter plate 640. Thus, for example, combined linear 1024 about well 608a1” see col. 18-20).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 9-10 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US Patent 9457351; October 2016) as applied to claims 1-2, 4-6, 8 and 25-26 above, and further in view of Snith et al. (J of Cell Biol 2015, 209(4):609-619).
With regard to claim 10, Tan teaches a device of claim 2, wherein the positive result of each compartment is determined based on the kinetic properties of its amplification curve (see Figures 26 and 27A/B, which depicts how imaging fits into the device and includes a CCD camera; see col. 19-20 and where the imaging includes a computer).

With regard to claim 7, Smith teaches a device of claim 1, wherein images of the same PCR microchip are aligned by finding similar features of the images and applying homography techniques to align the features (p 612 col. 2 and p 617 “image registration precision” heading, where alignment is taught).  
With regard to claim 9, Smith teaches a device of claim 8, wherein the fluorescence microscope is a high resolution wide-field microscope (Abstract, Figure 1, p. 609-610).  
With regard to claim 27, Smith teaches a device of claim 6, wherein images of the same PCR microchip are aligned by finding similar features of the images and applying homography techniques to align the features (p 612 col. 2 and p 617 “image registration precision” heading, where alignment is taught).   
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Tan to include the specific features of optics and microscopy as taught by Smith to arrive at the claimed invention with a reasonable expectation for success.  While Smith and Tan are focused on detection and optical observation of different types of biological samples or devices, both Smith and Tan are focused on very specific optical detection.  Regardig optical detection, Tan teaches “An example of the fluorescence detection with imaging optics embodiment is shown at FIG. 26. In various embodiments, the monitoring can be provided by a scanning head to optically couple the samples in the plurality of segments by movement over the scan head over each of the segments. An example of the fluorescence detection with scanning head embodiment is shown at FIGS. 27A-27B” (col. 18-19). Smith however teaches “we applied multifocus microscopy (MFM) to 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sun et al. (US PgPub 20060281183; December 2006). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637